DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kutergin et al (2018/0013660 A1) in view of Marripudi et al (US 2018/0260158 A1) in view of Von Muhlen et al (US 2018/0165471 A1). Hereinfater referred as Kutergin, Marripudi and Von Muhlen.
Regarding claims 1 and 11, Kutergin teaches a method and system for identity management across different namespaces (page 1 paragraph (0013)), comprising: retrieving, from each of a plurality of namespaces, a respective set of profile data associated with a user having user profiles in the plurality of namespaces (in order to decide whether the switch to in-band (host) namespace by means of a SSH session is needed for a particular user, a script may be implemented inside the Linux user profile script for that user. As a result, the user experience inside this new SSH session is the same as if the user was connected to in-band (host) namespace with one difference – the user cannot access OOB network addresses from inside in-band (host) namespace (page 3 paragraph (0034)).
However, Kutergin is silent in teaching determining, based on a comparison of data in one or more profile data fields in each respective set of profile data retrieved from each of the plurality of namespaces, that each respective set of profile data is associated with the user. Marripudi teaches on (page 6 paragraph (0099)) when the host software receives a request to find a performance profile matching needs of an application, the host software compares the required performance characteristics with performance characteristics, for the performance profiles, stored in the database maintained by the host software to determine if a suitable performance profile is available. […] The host software may determine that a suitable performance profile is available only if there is a performance profile that meets or exceeds all of the required performance characteristics. 
Therefore, it would have been obvious at the time of the invention to modify Kutergin’s reference to include the teachings of Marripudi for determining, based on a comparison of data in one or more profile data fields in each respective set of profile data retrieved from each of the plurality of namespaces, that each respective set of profile data is associated with the user before the effective filing date of the claimed invention. A useful combination is found on Marripudi (page 1 paragraph (0002)) one or more aspects of embodiments according to the present invention relate to non-volatile memory storage devices, and more particularly, to non-volatile memory storage devices capable of self-reporting performance capabilities.
However, Kutergin and Marripudi are silent in teaching generating, for the user, a digital relation having a primary identifier; associating the primary identifier of the digital relation with identifiers associated with the user in each of the plurality of namespaces. Von Muhlen teaches on (page 5 paragraph (0064)) the permissions may grant access to the shared namespace to a set of users. Different users in the set of users may have different access types. The shared namespace is used by the content management system to maintain permissions that allow multiple users to access the content belonging to the shared namespace. Von Muhlen further teaches publishing the digital relation to an electronic data store for use in responding to electronic requests for data associated with the user from applications associated with each of the plurality of namespaces (page 6 paragraphs (0071)-(0073)). 
Therefore, it would have been obvious at the time of the invention to modify Kutergin’s and Marripudi’s references to include the teachings of Von Muhlen for generating, for the user, a digital relation having a primary identifier; associating the primary identifier of the digital relation with identifiers associated with the user in each of the plurality of namespaces before the effective filing date of the claimed invention. A useful combination is found on Von Muhlen (page 1 paragraph (0002)) the present application relates to cloud-based content management systems. More specifically, the example embodiment described herein relate to cloud-based content management systems for storing, managing, sharing and accessing digital content such as digital documents and content items.

Regarding claims 2 and 12, Kutergin, Marripudi and Von Muhlen teach a method and system of claims 1 and 10. Von Muhlen teaches determining that each respective set of profile data is associated with a same user (the namespace metadata database includes permissions comprising access control information for namespaces. In some embodiments, permissions are only maintained for shared namespaces, or namespaces that are rooted to a shared folder. In some embodiments, the permissions grant access to content in the namespace to a set of users. Such permissions may be subject to the permissions maintained for a nested namespace within a parent namespace. That is, a user that is a member of a parent namespace is not necessarily a member of a child namespace, the user may not have the same access type with respect to the parent namespace and the child namespace (page 8 paragraph (0105)) comprises: determining that each respective set of profile data associated with the user includes a field for a personal identifier associated with the user (page 4 paragraphs (0042)-(0043)); and determining that the field for the personal identifier associated with the user in each respective set of profile data includes a same value (by successfully authenticating against the account (e.g. with a valid username/password), a user implicitly has access to the documents in the root namespace associated with the user’s account (page 5 paragraph (0056)).
Regarding claims 3 and 13, Kutergin, Marripudi and Von Muhlen teach a method and system of claims 1 and 10. Von Muhlen teaches determining that each respective set of profile data is associated with a same user comprises determining, based on an edit distance metric and a threshold edit distance, that data in a field in each respective set of profile data is associated with the same user (the namespace metadata database includes permissions comprising access control information for namespaces. In some embodiments, permissions are only maintained for shared namespaces, or namespaces that are rooted to a shared folder. In some embodiments, the permissions grant access to content in the namespace to a set of users. Such permissions may be subject to the permissions maintained for a nested namespace within a parent namespace. That is, a user that is a member of a parent namespace is not necessarily a member of a child namespace, the user may not have the same access type with respect to the parent namespace and the child namespace (page 8 paragraph (0105)). 
Regarding claims 4 and 14, Kutergin, Marripudi and Von Muhlen teach a method and system of claims 1 and 10. Von Vuhlen teaches generating the digital relation comprises: retrieving, from at least one set of profile data, information in one or more fields in the set of profile data used in determining that each respective set of profile data is associated with the same user (page 8 paragraph (0105)); and committing the information in the one or more fields in the set of profile data to one or more fields in the digital relation (a user may create or modify a document on a laptop computer device linked to the user’s account, and that update is automatically replicated through the content management system to a desktop computer device also linked to the user’s account (page 2 paragraph (0026)). 
Regarding claims 5 and 15, Kutergin, Marripudi and Von Muhlen teach a method and system of claims 4 and 14. Von Muhlen teaches committing the information in the one or more fields in the set of profile data to one or more fields in the digital relation comprises: identifying a field name conflict between a first field in a set of profile data in a first namespace and a second field in a set of profile data in a second namespace (the namespace metadata database includes permissions comprising access control information for namespaces. In some embodiments, permissions are only maintained for shared namespaces, or namespaces that are rooted to a shared folder. In some embodiments, the permissions grant access to content in the namespace to a set of users. Such permissions may be subject to the permissions maintained for a nested namespace within a parent namespace. That is, a user that is a member of a parent namespace is not necessarily a member of a child namespace, the user may not have the same access type with respect to the parent namespace and the child namespace (page 8 paragraph (0105)); and generating, in the digital relation, a field for the first field including an identification of the first namespace (page 9 paragraph (0125)) and a field for the second field including an identification of the second namespace (the control server maintains second permissions for the second namespace. The second permissions grant access to the second namespace to a second set of users of the plurality of users (page 7 paragraph (0101)). 
Regarding claims 6 and 16, Kutergin, Marripudi and Von Muhlen teach a method and system of claims 4 and 14. Von Muhlen teaches deriving a value from data in the one or more fields in the digital relation (page 9 paragraph (0124)); generating a field in the digital relation for the derived value; and writing the derived value to the generated field (depending on the value of the Inherit Flag, permissions for the shared nested namespace may or may not be inherited from the parent shared namespace (page 9 paragraph (0124)). 
Regarding claims 7 and 17, Kutergin, Marripudi and Von Muhlen teach a method and system of claims 1 and 10, further comprising: receiving, from the user through an application executing in one of the plurality of namespaces, information identifying data fields in each respective set of profile data that can be shared across the plurality of namespaces (a shared namespace may be mounted by multiple users. In some embodiments, a user can mount a shared namespace to either his root namespace or another namespace that descends from his root namespace (page 10 paragraph (0131)); and adding the identified data fields to the digital relation (page 3 paragraph (0038)). 
Regarding claims 8 and 18, Kutergin, Marripudi and Von Muhlen teach a method and system of claims 7 and 17, further comprising: receiving, from an application executing in a first namespace of the plurality of namespaces, a request for information from a second namespace of the plurality of namespaces (page 3 paragraph (0038)); determining, based on the request and the identified data fields, that the request is for information included in one of the identified data fields (page 7 paragraph (0099)); and retrieving the requested information from a set of user profile data for the user in the second namespace (page 7 paragraph (0101)).  
Regarding claims 9 and 19, Kutergin, Marripudi and Von Muhlen teach a method and system of claims 7 and 17, wherein the identification of data fields in the sets of profile data includes an indication that a portion of a value included a first data field in a set of profile data from a first namespace of the plurality of namespaces can be shared between applications executing in the plurality of namespaces (page 8 paragraph (0116)). 
Regarding claim 10, Kutergin, Marripudi and Von Muhlen the method of claim 9, further comprising: receiving, from an application executing in a second namespace of the plurality of namespaces, a request for information from the first data field in the set of profile data in the first namespace of the plurality of namespaces (page 3 paragraph (0038)); and returning the portion of the value included in the first data field to the application executing in the second namespace of the plurality of namespaces (page 8 paragraph (0116)). 

Claim(s) 20 is rejected under 35 U.S.C. 103 as being unpatentable over Kutergin et al (2018/0013660 A1) in view of Marripudi et al (US 2018/0260158 A1) in view of Von Muhlen et al (US 2018/0165471 A1). Hereinfater referred as Kutergin, Marripudi and Von Muhlen.
Regarding claim 20, Kutergin teaches a method and system for identity management across different namespaces (page 1 paragraph (0013)), comprising: retrieving, from each of a plurality of namespaces, a respective set of profile data associated with a user having user profiles in the plurality of namespaces (in order to decide whether the switch to in-band (host) namespace by means of a SSH session is needed for a particular user, a script may be implemented inside the Linux user profile script for that user. As a result, the user experience inside this new SSH session is the same as if the user was connected to in-band (host) namespace with one difference – the user cannot access OOB network addresses from inside in-band (host) namespace (page 3 paragraph (0034)).
However, Kutergin is silent in teaching determining, based on a comparison of data in one or more profile data fields in each respective set of profile data retrieved from each of the plurality of namespaces, that each respective set of profile data is associated with the user. Marripudi teaches on (page 6 paragraph (0099)) when the host software receives a request to find a performance profile matching needs of an application, the host software compares the required performance characteristics with performance characteristics, for the performance profiles, stored in the database maintained by the host software to determine if a suitable performance profile is available. […] The host software may determine that a suitable performance profile is available only if there is a performance profile that meets or exceeds all of the required performance characteristics. 
Therefore, it would have been obvious at the time of the invention to modify Kutergin’s reference to include the teachings of Marripudi for determining, based on a comparison of data in one or more profile data fields in each respective set of profile data retrieved from each of the plurality of namespaces, that each respective set of profile data is associated with the user before the effective filing date of the claimed invention. A useful combination is found on Marripudi (page 1 paragraph (0002)) one or more aspects of embodiments according to the present invention relate to non-volatile memory storage devices, and more particularly, to non-volatile memory storage devices capable of self-reporting performance capabilities.
However, Kutergin and Marripudi are silent in teaching generating, for the user, a digital relation having a primary identifier; associating the primary identifier of the digital relation with identifiers associated with the user in each of the plurality of namespaces. Von Muhlen teaches on (page 5 paragraph (0064)) the permissions may grant access to the shared namespace to a set of users. Different users in the set of users may have different access types. The shared namespace is used by the content management system to maintain permissions that allow multiple users to access the content belonging to the shared namespace. Von Muhlen further teaches publishing the digital relation to an electronic data store for use in responding to electronic requests for data associated with the user from applications associated with each of the plurality of namespaces (page 6 paragraphs (0071)-(0073)). Von Muhlen teaches receiving, from an application executing in a first namespace of the plurality of namespaces, a request for information from second namespace of the plurality of namespaces(page 3 paragraph (0038)); determining, based on the request and the identified data fields, that the request is for information included in one of the identified data fields (page 7 paragraph (0099)); and retrieving the requested information from a set of user profile data for the user in the second namespace (page 7 paragraph (0101)).
Therefore, it would have been obvious at the time of the invention to modify Kutergin’s and Marripudi’s references to include the teachings of Von Muhlen for generating, for the user, a digital relation having a primary identifier; associating the primary identifier of the digital relation with identifiers associated with the user in each of the plurality of namespaces before the effective filing date of the claimed invention. A useful combination is found on Von Muhlen (page 1 paragraph (0002)) the present application relates to cloud-based content management systems. More specifically, the example embodiment described herein relate to cloud-based content management systems for storing, managing, sharing and accessing digital content such as digital documents and content items.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/            Examiner, Art Unit 2424                                                                                                                                                                                            /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424